DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 04/28/2022.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Susan C. Moon (Reg. 66,933) on Friday, May 6, 2022.

The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 04/28/2022):

(a)	Claim 23 has been amended as follows:

 (CURRENTLY AMENDED)  The method according to claim [[3]] 1, further comprising acquiring, via a first connection between the communication apparatus and the information processing apparatus, the first connection not involving communication via the external apparatus, predetermined information for establishing a second connection that is a connection between the communication apparatus and the information processing apparatus, wherein the second connection does not involve communication via the external apparatus and is different from the first connection; wherein the connection information is transmitted via the first connection, and wherein the new connection is the second connection that was established using the predetermined information.

End of Amendments

Reasons of Allowance

Claims 1 and 4 – 28 are allowed.  Claims 1 and 4 – 28 are renumbered as 1 – 6, 10 – 18, 20, 22, 23, 25, 26, 24, 9, 7, 8, 19 and 21, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the method of claim 1, the information processing apparatus of claim 21 and the program of claim 22.
Specifically, the prior arts of record, alone or in combination, fails to teach “establishing a new connection between the communication apparatus and the information processing apparatus, the new connection not involving communication via the external apparatus; acquiring, from the communication apparatus via the new connection, information relating to a communication error making communication between the communication apparatus and the information processing apparatus via the external apparatus inexecutable; and then -4-Amendment for Application No.: 16/932578 Attorney Docket: 10194831US01 performing notification processing including: (i) providing a user with information that could assist in determining a solution to the communication error, based on the information relating to the communication error acquired via the new connection, by displaying a screen that: provides a description of a cause of the communication error”, in combination with all other limitations as claimed in independent claims 1, 21 and 22.
The above limitations generally involve an information processing apparatus comprising: one or more processors; and one or more memories storing instructions which, when executed, cause the information processing apparatus to perform operations comprising: -10-Amendment for Application No.: 16/932578 Attorney Docket: 10194831US01 
transmitting, to a communication apparatus, connection information for connecting to an external apparatus, the external apparatus being separate from and external to both  the communication apparatus and the information processing apparatus; 
after transmitting the connection information to the communication apparatus, determining    whether communication between the communication apparatus and the information processing apparatus via the external apparatus is executable; and 
performing, in a case where communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable,
 communication failure processing comprising: establishing a new connection between the communication apparatus and the information processing apparatus, the new connection not involving communication via the external apparatus;  acquiring, from the communication apparatus via the new connection, information relating to a communication error making communication between the communication apparatus and the information processing apparatus via the external apparatus inexecutable; and then performing notification processing including: (i) providing a user with information that could assist in determining a solution to the communication error, based on the information relating to the communication error acquired via the new connection, by displaying a screen that: provides a description of a cause of the communication error, and/or provides a mechanism for accessing information that could be used to determine a cause of the communication error and/or (ii) providing the user with a description of a process for solving the communication error, the process determined based on the information relating to the communication error acquired via the new connection.
The prior art of record is seen as teaching: 
Ito (U.S PreGrant Publication No. 20170290071 A1) teaches a method for controlling an information processing apparatus (i.e., an information processing apparatus 101, Fig. 1) communicating with a communication apparatus (i.e., a communication apparatus 151 or a printer, ¶0032, Fig. 1), the method comprising: transmitting, to the communication apparatus, connection information for connection with an external apparatus, the external apparatus being outside the communication apparatus and outside the information processing apparatus (i.e., transmitting, to said communication apparatus 151, connection request information for connection with an external access point 131 separated from said communication apparatus 151 and said information processing apparatus 101, ¶0040, ¶0059, Fig. 1); transmitting the connection information, based on the transmission of the connection information, whether a communication between the communication apparatus and the information processing apparatus via the external apparatus is executable (i.e., based on the transmitted connection request information, determining whether a communication between said communication apparatus 151 and said information processing apparatus 101 via said external access point 131 is possible, ¶0059, ¶0073 - ¶0074, Fig. 7); and performing, in a case where the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, notification processing to notify a user of at least one of a cause of a communication error making the communication between the communication apparatus and the information processing apparatus via the external apparatus to be inexecutable, or a method for solving the communication error (e.g., but it’s determined that communication between said communication apparatus 151 and said information processing apparatus 101 is impossible, the information processing apparatus 101 shifts to a restoration mode (also to be displayed) to enter a state in which it can be connected to said communication apparatus 151 using information set in said communication apparatus 151 when it is registered, ¶0074, ¶0086, Fig. 7, Fig. 14); and Ohkubo (U.S PreGrant Publication No. 2019/0335519 A1) teaches: after transmitting the connection information to the communication apparatus, determining, by the information processing apparatus, based on the transmission of the connection information from the information processing apparatus to the communication apparatus, whether a communication between the communication apparatus and the information processing apparatus via the external apparatus is executable (e.g., After transmitting connection information from an information processing apparatus to a communication apparatus, said information processing apparatus determines if any communication between said communication apparatus and said information processing apparatus via an access point (AP) is executable, ¶0073, ¶0086 - ¶0087, ¶105, ¶0124, Fig. 7); but neither of them teaches “establishing a new connection between the communication apparatus and the information processing apparatus, the new connection not involving communication via the external apparatus; acquiring, from the communication apparatus via the new connection, information relating to a communication error making communication between the communication apparatus and the information processing apparatus via the external apparatus inexecutable; and then -4-Amendment for Application No.: 16/932578 Attorney Docket: 10194831US01 performing notification processing including: (i) providing a user with information that could assist in determining a solution to the communication error, based on the information relating to the communication error acquired via the new connection, by displaying a screen that: provides a description of a cause of the communication error”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674